Citation Nr: 1429601	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-36 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD) due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Independent Agent


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1971.  The Veteran has confirmed service in Vietnam.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's CAD is recognized by the VA as causally related to exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

CAD, claimed as due to exposure to herbicides, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

The Veteran's personnel records confirm that he served in Vietnam between April 1970 and January 1971.  In fact, the RO, in an August 2007 rating decision granting service connection for diabetes mellitus, conceded exposure to herbicides.  Therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii). 

VA treatment records reflect that the Veteran has been diagnosed with coronary artery disease.  See May 2011, May 2009 and June 2006 VA treatment records; August 2011 VA opinion.  As the Veteran is presumed to have been exposed to herbicides in Vietnam, and coronary artery disease is among the diseases listed under 38 C.F.R. § 3.309(e), a grant of service connection is warranted.

ORDER

Service connection for CAD, claimed as due to exposure to herbicides, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


